Name: 97/252/EC: Commission Decision of 25 March 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk products for human consumption (Text with EEA relevance)
 Type: Decision
 Subject Matter: health;  trade;  processed agricultural produce;  agricultural policy;  cooperation policy;  tariff policy
 Date Published: 1997-04-18

 Avis juridique important|31997D025297/252/EC: Commission Decision of 25 March 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk products for human consumption (Text with EEA relevance) Official Journal L 101 , 18/04/1997 P. 0046 - 0104COMMISSION DECISION of 25 March 1997 drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk products for human consumption (Text with EEA relevance) (97/252/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2 (1) thereof,Whereas Commission Decision 95/340/EEC (3), as last amended by Decision 96/584/EC (4), draws up a list of third countries from which the Member States authorize imports of milk and milk products;Whereas the health and veterinary certification requirements for imports of milk and milk products from the countries appearing on that list have been laid down in Commission Decision 95/343/EEC (5), as last amended by Decision 97/115/EC (6);Whereas the Commission has received from certain third countries lists of establishments, with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its export activities to the European Community will be suspended;Whereas the Commission has been unable to ascertain in all the third countries concerned the compliance of their establishments with the Community requirements and the validity of the guarantees provided by the competent authorities;Whereas, to prevent the interruption of trade in milk and milk products from those countries, it is necessary to grant them a further period during which Member States will be able to continue to import milk and milk products from the establishments they have recognized; whereas, during that further period, the Commission will collect from the countries concerned the guarantees needed in order to be able to add them to the list in accordance with the procedure laid down in Decision 95/408/EC;Whereas on the expiry of that period third countries which have not transmitted their lists of establishments in accordance with the Community rules will no longer be permitted to export milk and milk products to the Community;Whereas Member States will be responsible therefore for satisfying themselves that the establishments from which they import milk and milk products meet requirements for production and placing on the market which are no less stringent than the Community requirements;Whereas provisional lists of establishments producing milk and milk products can thus be drawn up in respect of certain countries;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Member States shall authorize imports of milk and milk products from the establishments listed in the Annex hereto.2. Up to 1 July 1997 the Member States may authorize imports of milk and milk products from establishments in third countries other than those listed in the Annex hereto.3. Imports of milk and milk products shall remain subject to Community veterinary provisions adopted elsewhere.Article 2 This Decision shall apply with effect from 1 April 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 200, 24. 8. 1995, p. 38.(4) OJ No L 255, 9. 10. 1996, p. 20.(5) OJ No L 200, 24. 8. 1995, p. 52.(6) OJ No L 42, 13. 2. 1997, p. 16.ANEXO / BILAG / ANHANG / Ã Ã Ã Ã Ã Ã Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO / LIITE / BILAGA LISTA DE LOS ESTABLECIMIENTOS / LISTE OVER VIRKSOMHEDER / VERZEICHNIS DER BETRIEBE / Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã ÃÃ  / LIST OF ESTABLISHMENTS / LISTE DES Ã TABLISSEMENTS / ELENCO DEGLI STABILIMENTI / LIJST VAN BEDRIJVEN / LISTA DOS ESTABELECIMENTOS / LUETTELO LAITOKSISTA / FÃ RTECKNING Ã VER ANLÃ GGNINGAR Producto: leche y productos lÃ ¡cteos / Produkt: mÃ ¦lk og mejeriprodukter / Erzeugnis: Milch und Milcherzeugnisse / Ã Ã ±Ã ¯Ã ºÃ ¼Ã ­: Ã £Ã Ã «Ã ¡ Ã ªÃ ¡Ã © Ã £Ã ¡Ã «Ã ¡Ã ªÃ ´Ã ¯Ã ªÃ ¯Ã ¬Ã ©Ã ªÃ  Ã °Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¡ / Product: milk and milk products / Produit: lait et produits laitiers / Prodotto: latte e prodotti lattiero-caseari / Product: melk en zuivelproducten / Produto: leite e produtos lÃ ¡cteos / Tuote: maito- ja maitotuotteet / Varuslag: mjÃ ¶lk och mjÃ ¶lkprodukter 1 = Referencia nacional / National reference / Nationaler Code / Ã Ã ¨Ã ­Ã ©Ã ªÃ ¼Ã ² Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã ¼Ã ² Ã Ã £Ã ªÃ ±Ã ©Ã ³Ã §Ã ² / National reference / RÃ ©fÃ ©rence nationale / Riferimento nazionale / Nationale code / ReferÃ ªncia nacional / Kansallinen referenssi / Nationell referens2 = Nombre / Navn / Name / ¼Ã ­Ã ¯Ã ¬Ã ¡ / Name / Nom / Nome / Naam / Nome / Nimi / Namn3 = Ciudad / By / Stadt / Ã Ã ¼Ã «Ã § / Town / Ville / CittÃ / Stad / Cidade / Kaupunki / Stad4 = RegiÃ ³n / Region / Region / Ã Ã ¥Ã ±Ã ©Ã ¯Ã ·Ã  / Region / RÃ ©gion / Regione / Regio / RegiÃ £o / Alue / Region5 = Menciones especiales / SÃ ¦rlige bemÃ ¦rkninger / Besondere Bemerkungen / Ã Ã ©Ã ¤Ã ©Ã ªÃ Ã ² Ã °Ã ¡Ã ±Ã ¡Ã ´Ã §Ã ±Ã Ã ³Ã ¥Ã ©Ã ² / Special remarks / Mentions spÃ ©ciales / Note particolari / Bijzondere opmerkingen / MenÃ §Ã µes especiais / Erikoismainintoja / AnmÃ ¤rkningar6 = * PaÃ ­ses y establecimientos que cumplen todos los requisitos del apartado 1 del artÃ ­culo 2 de la DecisiÃ ³n 95/408/CE del Consejo.* Lande og virksomheder, der opfylder alle betingelserne i artikel 2, stk. 1 i RÃ ¥dets beslutning 95/408/EF.* LÃ ¤nder und Betriebe, die alle Anforderungen des Artikels 2 Absatz 1 der Entscheidung 95/408/EG des Rates erfÃ ¼llen.* Ã Ã ¾Ã ±Ã ¥Ã ² Ã ªÃ ¡Ã © Ã ¥Ã £Ã ªÃ ¡Ã ´Ã ¡Ã ³Ã ´Ã Ã ³Ã ¥Ã ©Ã ² Ã °Ã ¯Ã µ Ã °Ã «Ã §Ã ±Ã ¯Ã ½Ã ­ Ã ´Ã ©Ã ² Ã °Ã ±Ã ¯Ã »Ã °Ã ¯Ã ¨Ã Ã ³Ã ¥Ã ©Ã ² Ã ´Ã ¯Ã µ Ã Ã ±Ã ¨Ã ±Ã ¯Ã µ 2 Ã °Ã ¡Ã ±Ã Ã £Ã ±Ã ¡Ã ¶Ã ¯Ã ² 1 Ã ´Ã §Ã ² Ã ¡Ã °Ã ¼Ã ¶Ã ¡Ã ³Ã §Ã ² 95/408/Ã Ã  Ã ´Ã ¯Ã µ Ã Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «Ã Ã ¯Ã µ.* Countries and establishments complying with all requirements of Article 2 (1) of Council Decision 95/408/EC.* Pays et Ã ©tablissements remplissant l'ensemble des dispositions de l'article 2 paragraphe 1 de la dÃ ©cision 95/408/CE du Conseil.* Paese e stabilimenti che ottemperano a tutte le disposizioni dell'articolo 2, paragrafo 1 della decisione 95/408/CE del Consiglio.* Landen en inrichtingen die voldoen aan al de voorwaarden van artikel 2, lid 1, van Beschikking 95/408/EG van de Raad.* PaÃ ­ses e estabelecimentos que respeitam todas as exigÃ ªncias do n º 1 do artigo 2 º da DecisÃ £o 95/408/CE do Conselho.* Neuvoston pÃ ¤Ã ¤tÃ ¶ksen 95/408/EY 2 artiklan 1 kohdan kaikki vaatimukset tÃ ¤yttÃ ¤vÃ ¤t maat ja laitokset.* LÃ ¤nder och anlÃ ¤ggningar som uppfyller alla krav i artikel 2.1 i rÃ ¥dets beslut 95/408/EG.>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>